DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021, has been entered.
 
Response to Argument
	Applicant’s arguments are moot in view of the amendments to the claims and the new prior art cited below.  The examiner notes that unexpected results have not been shown or alleged.  As such, the examiner is determining if a prima facie showing has been established for the record.

Status of the Claims
	Claims 1, 2, 11-18, and 20-35 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1, 2, 11-18, and 20-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al., (US2010/0196280), in view of Hanes et al., (US2010/0003337), and in view of Sehl et al., (U.S. Pat. No. 7,883,693), and in view of Kordikowski et al. (WO2004/009672) (of record).
Fischer teaches a method for encapsulating polymer nanoparticles with cationic surface potential by co-precipitating an active or diagnostic agent, wherein the diagnostic agent is indocyanine green.  A water insoluble polymer is dissolved in an organic solvent such as DMSO, ethanol, methanol, propanol, or others.  Then a cationic polymer is dissolved in an organic solvent such as DMSO, ethanol, methanol, propanol, for use in combination with water, and others.  The examiner considers these known organic solvents to be functional equivalents, absent evidence to the contrary.  Then, an active agent or diagnostic agent is dissolved in an organic solvent such as DMSO, ethanol, methanol, propanol, or others.  A completely homogenous solution is produced containing cationic polymer, water insoluble polymer, and active substance.  A colloidal precipitate is formed by contact with a surfactant.  Then the organic solvent is removed by reducing pressure, heating, or other suitable method. See par. 114.  The electrostatic attachment to the cationic surface includes interaction with at least one negatively charged moiety, including compounds of the following groups: sulfonate, carbonate, succinate, and others. See par. 105.  Indocyanine green is preferred. See par. 13 and Example 2, among others.  The surface of a polymer is modified with a PEG block co-polymer in Examples. See Example 12 and 13.  It appears that the functionalized PEG taught by Fischer includes an electrophilic group on the cationic surface of a polymer for purposes of providing a reactive entity for attachment during co-precipitation.  The manner of co-precipitation does not appear to 
Hanes teaches that block copolymers comprising PEG can also be formed into particles. Particles (e.g., biodegradable particles) made from block copolymers of the present invention possess a hydrophobic polymer core and hydrophilic PEG shell. This is due to the functionalized PEG moiety partitioning to the surface of the particle. As a result, the surface of the particles of the present invention can be easily modified.  Molecules that can attach to the functionalized end of the PEG include medical imaging and diagnostic agents.  In an embodiment the block-copolymer can encapsulate and imaging or diagnostic agent to form a micro or nanosphere.  These compositions can be formed by co-precipitation. See par. 45.  In some instances reactants were stirred under argon gas. See par. 87.  Vacuum drying and other techniques are described.
Sehl teaches compositions comprising PEG functionalized with many groups known in the art, including succinimidyl propionate, succinimidyl butylate, and succinimidyl glutarate, among others. See Figure 1, e.g.  Each PEG group can be termination with a reactive electrophilic group.  Hydrophobic polymers can contain or be derivatized to contain many electrophilic groups, such as succinimidyl groups, generally.  The compositions can be prepared to contain various dyes, including indocyanine green.  It would be clear to a POSA that the attachment of a functionalized PEG to an agent, including indocyanine green includes attachment to an electrophic reactive end of a succinimyl group.  PEG specifically teaches the use of PEG tetra(sccinimidyl glutarate). See Example 1.  
Kordikowski et al teaches a method of preparing a PEG composition comprising providing an organic solvent, i.e. dichloromethane (DCM) or cyclohexane, and a functionalized reactive aldehyde groups, wherein said functionalized PEG is soluble in said solvent and is optionally dissolved in a precursor solvent, i.e. dichloromethane (p. 32, lines 15-22, Example 2, Table 2). Aldehydes are reactive electrophiles.  Even further, the PEG can be cross-linked. See p8, line 18, p16, line 14, e.g.  DCM/PEG was mixed with cyclohexane and exposed to an additional antisolvent CO2 to facilitate precipitation into a fine particular solid, i.e. a powder (Example 2.2). While Kordikowski et al does not expressly teach the presence of an additional component, e.g. a component of claim 2, in the solvent, Kordikowski et al makes it clear that the method may be used to co-precipitate such functionalized PEGs with an active substance, e.g. a pharmaceutically active substance, by adding the antisolvent to solution/solvent comprising both components (p. 30, lines 7-14). Kordikowski et al further teaches that active substances for use with functionalized PEG include e.g. imaging agents, diagnostic agents, and dyestuffs/colorants (p. 12, lines 9 and 26, and p. 25, line 18). 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant invention to combine the teachings of Fischer, Hanes, Sehl, and Kordikowski to arrive at the claims.  One would be motivated to do so because it is well-known in the art to functional PEG with the claimed moieties in an effort to provide at least one electrophilic reactive entity.  At least Fischer and Hanes teaches co-precipitation techniques for functionalized polymers and PEG’s to be combined with an imaging agent, such as indocyanine green, for attachment during co-precipitation with the functionalized reactive entity.  Further, the solvents used by Fischer are those same solvents claimed.  However, even if this is not the case, the use and/or substitution of one organic solvent for another is a substitution of equivalents and/or is a routinely optimizable parameter.  The solvents claimed are taught.  Further, the reactive entities claimed are taught.  However, this does not appear to be particularly critical so long as the reactive entity is 
	As such, no claim is allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628